DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings did not identify a heating carrier of the first main body 1.  Paragraph [0032], lines 6-7 describe, "The first main body 1 includes a heating carrier and a conductive path 4 for heating".  While the conductive path is clearly shown and identified with the reference number 4 in the drawings, the heating carrier is not identified with a line and a reference number.  Therefore, it is not clear which part or portion of the first main body 1 is the heating carrier.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the amended abstract filed on 11/04/2019 describes, "means of a glazed surface" in line 4, which uses a legal phraseology.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The reference number "14" is identified with different terminologies such as "composite atomizer", "composite ceramic atomizer", "ceramic atomizer", or "composite atomizer".  The applicant should use the same terminology for the same reference number consistently throughout the specification for clear understanding.  
Appropriate correction is required.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8, line 2, the examiner suggests the applicant to change "the composite atomizer" to -- the composite ceramic atomizer -- in order to recite the same terminology consistently throughout the claims.  
Claim 9, line 1, "a composite ceramic atomizer" should be -- the composite ceramic atomizer -- because claim 1 already recites, "a composite ceramic atomizer" in line 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the resistance heating layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites, "a power supply" in lines 3-4, but claim 1, lines 7-8 also recite, "a power supply".  Therefore, it is not clear whether these two power supplies of claims 1 and 6 are the same power supply or two different power supplies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bing (CN-105725281 A).
Bing discloses a composite ceramic atomizer 1, comprising: a first main body 2 and a second main body 3 formed integrally with the first main body 2 via a glazing and sealing process, with the first main body 2 and the second main body 3 being jointed via a glazed surface 4 formed by glazing, and the glazed surface 4 completely covering the joint between the first main body 2 and the second main body 3, wherein the first main body 2 includes a heating carrier and a conductive path 5 for heating, the conductive path 5 is formed on a surface of the heating carrier and includes a first contact part and a second contact part (see two dots shown in Fig. 2a with the reference number 7 pointing at the upper dot) both configured for connecting to a power supply 11, and the second main body 3 is used for liquid transmission; (claim 2) wherein the first main body 2 partially covers a surface of the second main body 3 to reduce an overall heat loss of the first main body 2, increase a poriferous surface area of the second main body 3 and improve an atomizing effect; (claim 6) wherein the first contact part 7 and the second claim 8) wherein a smoke-releasing hole on the composite ceramic atomizer is a channel reserved in the first main body or in the second main body (see Fig. 1b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bing (CN-105725281 A).
Regarding claim 3, claim 3 recites, "distance between the resistance heating layer and the second main body is less than or equal to 0.3 mm."
Bing does not disclose the exact size of as recited in claim 3.  However, in today's technology, it is commonly knowledge that any object can be made into any size.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resistance heating layer and the second main body taught by Bing such that the distance between the resistance heating layer and the second main body to be less than or equal to 0.3 mm as taught by the instant invention because it only In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 4, Bing discloses a resistance heating layer 6, formed by the conductive path 5, completely or partially covering a surface of the first main body 2 or being placed in the first main body 2.  
However, Bing does not disclose a resistance value of the resistance heating layer 6 being in a range of 0.02Q to 30.
On the other hand, finding the most optimum value of the resistance value of the resistance heating layer 6 only involves routine skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, while Bing does not disclose the second main body being formed of alumina-based porous ceramic, silicon carbide porous ceramic or silicon nitride porous ceramic.  However, making the second main body with any one of alumina-based porous ceramic, silicon carbide porous ceramic or silicon nitride porous ceramic only deals with the use of preferred material.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bing (CN-105725281 A) in view of Hon (US Patent Application Publication No. 2015/0250231 A1).
Regarding claim 5, making a conductive path is well-known for many years.  However, Bing does not disclose the heating carrier being fired in a H2 atmosphere at a temperature in a range of 1400°C to 1600°C for 18 to 24 hours to form the first main body. 
On the other hand, claim 5 simply recites condition for forming the first main body, but not the exact method.  It is common knowledge a body can be formed by a molding, a casting, or a carving, which can be used with many different range of temperature depending on forming methods.  Furthermore, Hon discloses a ceramic atomizer 307 comprising a heating body 305 that is formed in high temperature (see Paragraph [0027])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first main body taught by Bing such that it would be formed in high temperature as taught by Hon in order to form the first main body in high temperature condition.  Also, any one of the known methods such as a molding or a casting, which can be done in high temperature, can be used to form the first main body.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831